DETAILED ACTION
Formal Matters
Claims 1-39 are cancelled.  Claims 40-48 are new, pending and under examination.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application claims priority from US provisional application 62/425743 filed on 11/23/2016.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/2022 has been entered.
 
Information Disclosure Statements
The information disclosure statements (IDS) submitted on 10/18/2022 were filed after the mailing date of the final rejection on 04/18/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Rejection Withdrawn
	The rejection under USC 103 over Wegner US 2010/0022660; Karamac et al (Pol. J. Food Nutr. Sci., 2014, volume 64, pages 227-233) and Macinga US 2010/0317743 is withdrawn per applicant’s cancellation of claims and addition of new claims.  Arguments toward this rejection are now moot.  

New Rejections
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 40-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 40 is indefinite for the recitation of “at least one of linseed extract, flaxseed extract, and hemp seed extract” as this language suggests that you would have one linseed extract, one flaxseed extract and one hemp seed extract, but it appears that it is meant to be a group of options where you would be able to select one or more of the items.  For compact prosecution, the examiner will read this as being a group of options/alternatives.  Applicant might consider changing the “and” to an “or” in this limitation.  
Claims 41-48 are rejected for being dependent on an indefinite claim.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 40-45 and 47-48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wegner US 2010/0022660 and Frick (Premium Beauty News, December 2013,  https://www.premiumbeautynews.com/en/the-microbiota-part-2,6265). 
Wegner teaches foaming alcohol compositions useful for antimicrobial products (abstract).  Wegner teaches 50 to 90 wt% of C2-C4 alcohol and a foaming agent (claim 1 of Wegner).  Example 1 teaches a formulation with a stock solution having 75.6% ethanol and 24.4% water (paragraph 45).  Wegner teaches quaternary ammonium compounds as preservatives (paragraphs 20-21).  Wegner teaches a skin conditioning agent and teaches glycerin (claims 2 and 3 of Wegner).  Wegner teaches antioxidants (claim 4 of Wegner and paragraph 28).  Wegner teaches various plant extracts for fragrances including grapefruit oil (paragraph 29).  The amount of fragrance is from 0.01 to 3 wt% (paragraph 30).  Wegner teaches hydrolyzed plant proteins as skin conditioners (paragraphs 14 and 15).  Wegner teaches humectants (paragraph 14).  Wegner provides for an amount of antioxidant from 0.001 to 2 wt% of antioxidant (paragraph 28).  See other claims of Wegner.  Wegner teaches sugars like glucose and fructose (paragraph 14).  Wegner teaches cellulosic thickeners in amounts dependent on the desired viscosity of the composition (paragraphs 22 and 23).  The type of thickener is not limited.  Wegner teaches fragrances and skin feel improvers (paragraph 24).  In claims 1, 7 and 19 of Wegner, these embodiments would allow for balances of water at least 10% by weight of the formulation.  Wegner teaches skin conditioners that are emollients, humectants, occlusive agent or other moisturizer (paragraph 14).  Wegner teaches propylene glycol, sorbitol, ethylene glycol and polyethylene glycol among skin conditioners (paragraph 14).  Wegner teaches cetyl myristate and isopropyl myristate as other skin conditioners (paragraph 14).  Wegner provides that skin conditioners can be present from 0.01 to 20 wt% or 0.1 to 10 wt% of the composition (paragraph 15).  Wegner teaches skin feel improvers that are synthetic fatty acid esters and concentrations of 0.001 to 5 wt% (paragraphs 25-26).  
Wegner does not teach an active ingredient comprising at least one of the extracts mentioned in claim 1.  
	Frick teaches 1% topical lipigenine biofunctional flaxseed (flaxseed aka linseed) extract increases in vitro and ex vivo expressions of beta-defensin and cathelicidin LL-37 from 50% to 150% when tested on keratinocytes (under cosmetic actives section).  
	One of ordinary skill in the art at the time of instant filing would have included 1% lipigenine flaxseed extract into a topical skin formulation of Wegner for its ability to promote antimicrobial peptide production from the skin, which is clearly the function of the lipigenine flaxseed extract.  

Claim 46 in addition to claim 40 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wegner US 2010/0022660; Frick (Premium Beauty News, December 2013,  https://www.premiumbeautynews.com/en/the-microbiota-part-2,6265), and Macinga US 2010/0317743.   
Wegner and Frick teach the claims as discussed above.
Wegner and Frick does not teach plug preventing additives.  
Macinga teaches a hydroalcohol gel composition with C1-C4 alcohol (at least 50%, claim 8 of Macinga), water, and polyacrylate thickener from 0.1 to 10 wt% (paragraphs 17-19).  Macinga teaches that in some embodiments botanicals/plant extracts may be utilized (certain embodiments, paragraph 31).  Macinga teaches the use of humectants (paragraph 26) and plug-preventing additives (paragraphs 39 and 40).  Macinga teaches fragrance components (paragraph 25).  Macinga teaches skin care (paragraph 25). Macinga teaches up to about 4 wt% diol plug preventing additive (paragraph 13).  
One of ordinary skill in the art at the time of instant filing would have included the flaxseed/linseed extract prepared by Frick as the plant extract into compositions of Wegner as Wegner desires antimicrobial properties and Frick indicates that the extract has antimicrobial activities.  Further, one of ordinary skill in the art would combine other additives useful for topical skin formulations like thickeners and plug-preventing agents of Macinga in making another suitable topical formulation.  Note that Wegner recognizes using a thickener and other ingredients useful for such formulations.  There would be a reasonable expectation of success in producing a composition of the instant claims, which would carry the activities/properties of the instant claims by the teachings of Wegner, Frick and Macinga.  

Maintained Rejections – Modified As Necessitated by New Claims
Obviousness-Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 40-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of US 10806769 (formerly copending Application No. 15/476,018) in view of Wegner US 2010/0022660 and Macinga US 2010/0317743. Although the claims at issue are not identical, they are not patentably distinct from each other because each claim set provides for a composition with seed extract as part of the active ingredient and other additives which constitute ingredients with a sanitizing effect on the skin.  Each claim set provides for humectants (a type of skin conditioning agent) and linseed extracts (and extracts with peptides).  
‘769 does not claim polymeric thickeners, polyacrylate thickeners or amounts of alcohol of the instant claim.
Wegner teaches foaming alcohol compositions useful for antimicrobial products (abstract).  Wegner teaches 50 to 90 wt% of C2-C4 alcohol and a foaming agent (claim 1 of Wegner).  Example 1 teaches a formulation with a stock solution having 75.6% ethanol and 24.4% water (paragraph 45).  Wegner teaches quaternary ammonium compounds as preservatives (paragraphs 20-21).  Wegner teaches a skin conditioning agent and teaches glycerin (claims 2 and 3 of Wegner).  Wegner teaches antioxidants (claim 4 of Wegner and paragraph 28).  Wegner teaches various plant extracts for fragrances including grapefruit oil (paragraph 29).  The amount of fragrance is from 0.01 to 3 wt% (paragraph 30).  Wegner teaches hydrolyzed plant proteins as skin conditioners (paragraphs 14 and 15).  Wegner teaches humectants (paragraph 14).  Wegner provides for an amount of antioxidant from 0.001 to 2 wt% of antioxidant (paragraph 28).  See other claims of Wegner.  Wegner teaches sugars like glucose and fructose (paragraph 14).  Wegner teaches cellulosic thickeners in amounts dependent on the desired viscosity of the composition (paragraphs 22 and 23).  The type of thickener is not limited.  Wegner teaches fragrances and skin feel improvers (paragraph 24).  In claims 1, 7 and 19 of Wegner, these embodiments would allow for balances of water at least 10% by weight of the formulation.  Wegner teaches skin conditioners that are emollients, humectants, occlusive agent or other moisturizer (paragraph 14).  Wegner teaches propylene glycol, sorbitol, ethylene glycol and polyethylene glycol among skin conditioners (paragraph 14).  Wegner teaches cetyl myristate and isopropyl myristate as other skin conditioners (paragraph 14).  Wegner provides that skin conditioners can be present from 0.01 to 20 wt% or 0.1 to 10 wt% of the composition (paragraph 15).  Wegner teaches skin feel improvers that are synthetic fatty acid esters and concentrations of 0.001 to 5 wt% (paragraphs 25-26).  
Macinga teaches a hydroalcohol gel composition with C1-C4 alcohol (at least 50%, claim 8 of Macinga), water, and polyacrylate thickener from 0.1 to 10 wt% (paragraphs 17-19).  Macinga teaches that in some embodiments botanicals/plant extracts may be utilized (certain embodiments, paragraph 31).  Macinga teaches the use of humectants (paragraph 26) and plug-preventing additives (paragraphs 39 and 40).  Macinga teaches fragrance components (paragraph 25).  Macinga teaches skin care (paragraph 25).  
Thus, one of ordinary skill in the art would include skin conditioners, plug preventing agent, moisturizing esters and a thickener in instantly claimed amounts to an antimicrobial composition as the art provides these ingredients in such formulations.  The art also teaches concentration ranges of such ingredients.  

Claims 40-48 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 25, 27, 30, 36 and 38 of copending Application No. 17022229 in view of Wegner US 2010/0022660 and Macinga US 2010/0317743.
Although the claims at issue are not identical, they are not patentably distinct from each other because each claim set provides for a composition with seed extract as part of the active ingredient and other additives which constitute ingredients with a sanitizing effect on the skin.  Each claim set provides for humectants and linseed extracts (and extracts with peptides).  
‘743 does not claim polymeric thickeners, polyacrylate thickeners or amounts of alcohol of the instant claim.
Wegner teaches foaming alcohol compositions useful for antimicrobial products (abstract).  Wegner teaches 50 to 90 wt% of C2-C4 alcohol and a foaming agent (claim 1 of Wegner).  Example 1 teaches a formulation with a stock solution having 75.6% ethanol and 24.4% water (paragraph 45).  Wegner teaches quaternary ammonium compounds as preservatives (paragraphs 20-21).  Wegner teaches a skin conditioning agent and teaches glycerin (claims 2 and 3 of Wegner).  Wegner teaches antioxidants (claim 4 of Wegner and paragraph 28).  Wegner teaches various plant extracts for fragrances including grapefruit oil (paragraph 29).  The amount of fragrance is from 0.01 to 3 wt% (paragraph 30).  Wegner teaches hydrolyzed plant proteins as skin conditioners (paragraphs 14 and 15).  Wegner teaches humectants (paragraph 14).  Wegner provides for an amount of antioxidant from 0.001 to 2 wt% of antioxidant (paragraph 28).  See other claims of Wegner.  Wegner teaches sugars like glucose and fructose (paragraph 14).  Wegner teaches cellulosic thickeners in amounts dependent on the desired viscosity of the composition (paragraphs 22 and 23).  The type of thickener is not limited.  Wegner teaches fragrances and skin feel improvers (paragraph 24).  In claims 1, 7 and 19 of Wegner, these embodiments would allow for balances of water at least 10% by weight of the formulation.  Wegner teaches skin conditioners that are emollients, humectants, occlusive agent or other moisturizer (paragraph 14).  Wegner teaches propylene glycol, sorbitol, ethylene glycol and polyethylene glycol among skin conditioners (paragraph 14).  Wegner teaches cetyl myristate and isopropyl myristate as other skin conditioners (paragraph 14).  Wegner provides that skin conditioners can be present from 0.01 to 20 wt% or 0.1 to 10 wt% of the composition (paragraph 15).  Wegner teaches skin feel improvers that are synthetic fatty acid esters and concentrations of 0.001 to 5 wt% (paragraphs 25-26).  
Macinga teaches a hydroalcohol gel composition with C1-C4 alcohol (at least 50%, claim 8 of Macinga), water, and polyacrylate thickener from 0.1 to 10 wt% (paragraphs 17-19).  Macinga teaches that in some embodiments botanicals/plant extracts may be utilized (certain embodiments, paragraph 31).  Macinga teaches the use of humectants (paragraph 26) and plug-preventing additives (paragraphs 39 and 40).  Macinga teaches fragrance components (paragraph 25).  Macinga teaches skin care (paragraph 25).  
Thus, one of ordinary skill in the art would include skin conditioners, plug preventing agent, moisturizing esters and a thickener in instantly claimed amounts to an antimicrobial composition as the art provides these ingredients in such formulations.  The art also teaches concentration ranges of such ingredients.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 40-48 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9-16 and 30-34 of copending Application No. 15/476,099 (reference application) in view of Macinga US 2010/0317743. Although the claims at issue are not identical, they are not patentably distinct from each other because each claim set provides for a composition with seed extract as part of the active ingredient and other additives which constitute ingredients with a sanitizing effect on the skin.  Each claim set provides for humectants and linseed extracts (and extracts with peptides).  
‘099 does not teach polyacrylate thickener or plug preventing agent. 
Macinga teaches a hydroalcohol gel composition with C1-C4 alcohol (at least 50%, claim 8 of Macinga), water, and polyacrylate thickener from 0.1 to 10 wt% (paragraphs 17-19).  Macinga teaches that in some embodiments botanicals/plant extracts may be utilized (certain embodiments, paragraph 31).  Macinga teaches the use of humectants (paragraph 26) and plug-preventing additives (paragraphs 39 and 40).  Macinga teaches fragrance components (paragraph 25).  Macinga teaches skin care (paragraph 25).  Thus, one of ordinary skill in the art would include a polymeric/polyacrylate thickener, plug preventing agent, and amounts of alcohol in instantly claimed amounts to an antimicrobial composition by teachings of Macinga, which provides these for such skin care compositions.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 40-48 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 30-39 of copending Application No. 15/819,669 (reference application) in view of Wegner US 2010/0022660 and Macinga US 2010/0317743. Although the claims at issue are not identical, they are not patentably distinct from each other because each claim set provides for a composition with seed extract as part of the active ingredient and other additives which constitute ingredients with a sanitizing effect on the skin.  Each claim set provides for humectants and linseed extracts (and extracts with peptides).  
Macinga teaches a hydroalcohol gel composition with C1-C4 alcohol (at least 50%, claim 8 of Macinga), water, and polyacrylate thickener from 0.1 to 10 wt% (paragraphs 17-19).  Macinga teaches that in some embodiments botanicals/plant extracts may be utilized (certain embodiments, paragraph 31).  Macinga teaches the use of humectants (paragraph 26) and plug-preventing additives (paragraphs 39 and 40).  Macinga teaches fragrance components (paragraph 25).  Macinga teaches skin care (paragraph 25).  
Wegner teaches foaming alcohol compositions useful for antimicrobial products (abstract).  Wegner teaches 50 to 90 wt% of C2-C4 alcohol and a foaming agent (claim 1 of Wegner).  Example 1 teaches a formulation with a stock solution having 75.6% ethanol and 24.4% water (paragraph 45).  Wegner teaches quaternary ammonium compounds as preservatives (paragraphs 20-21).  Wegner teaches a skin conditioning agent and teaches glycerin (claims 2 and 3 of Wegner).  Wegner teaches antioxidants (claim 4 of Wegner and paragraph 28).  Wegner teaches various plant extracts for fragrances including grapefruit oil (paragraph 29).  The amount of fragrance is from 0.01 to 3 wt% (paragraph 30).  Wegner teaches hydrolyzed plant proteins as skin conditioners (paragraphs 14 and 15).  Wegner teaches humectants (paragraph 14).  Wegner provides for an amount of antioxidant from 0.001 to 2 wt% of antioxidant (paragraph 28).  See other claims of Wegner.  Wegner teaches sugars like glucose and fructose (paragraph 14).  Wegner teaches cellulosic thickeners in amounts dependent on the desired viscosity of the composition (paragraphs 22 and 23).  The type of thickener is not limited.  Wegner teaches fragrances and skin feel improvers (paragraph 24).  In claims 1, 7 and 19 of Wegner, these embodiments would allow for balances of water at least 10% by weight of the formulation.  Wegner teaches skin conditioners that are emollients, humectants, occlusive agent or other moisturizer (paragraph 14).  Wegner teaches propylene glycol, sorbitol, ethylene glycol and polyethylene glycol among skin conditioners (paragraph 14).  Wegner teaches cetyl myristate and isopropyl myristate as other skin conditioners (paragraph 14).  Wegner provides that skin conditioners can be present from 0.01 to 20 wt% or 0.1 to 10 wt% of the composition (paragraph 15).  Wegner teaches skin feel improvers that are synthetic fatty acid esters and concentrations of 0.001 to 5 wt% (paragraphs 25-26).  
Thus, one of ordinary skill in the art would include a polymeric/polyacrylate thickener, plug preventing agent, and amounts of alcohol in instantly claimed amounts to an antimicrobial composition by teachings of Macinga, which provides these for such skin care compositions.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Applicant
	Applicant is holding on filing terminal disclaimers until allowable subject matter is found.  Thus, the rejections are maintained.  

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080.  The examiner can normally be reached on M-F 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK V STEVENS/
Examiner, Art Unit 1613